
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 402
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2009
			Mr. Faleomavaega (for
			 himself and Mr. Smith of New Jersey)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the transport of nuclear
		  mixed-oxide (MOX) material by ship from France to Japan through international
		  waters which endangers the marine environment and increases possible risks for
		  destruction and likely attacks of such shipments by international pirates and
		  terrorists.
	
	
		Whereas two ships, the Pacific Pintail and the Pacific
			 Heron, on March 6, 2009, departed France bound for Japan containing about 1.8
			 metric tons of plutonium contained in mixed-oxide (MOX) fuel;
		Whereas the ships are taking a route via Cape Good Hope
			 and the South West Pacific, passing Australia, New Zealand, and several Pacific
			 Islands;
		Whereas MOX is a type of nuclear material as defined by
			 the Convention on Physical Protection of Nuclear Material of May 1980, and any
			 international shipment therefore requires safety measures in accordance with
			 this convention;
		Whereas MOX is classified as Category 1 material by the
			 International Atomic Energy Agency (IAEA), and the material therefore must be
			 transported under the most stringent security measures;
		Whereas this amount of MOX is estimated to be enough to
			 produce 255 nuclear weapons;
		Whereas reprocessing of nuclear material into MOX is not
			 taking place in the United States for nonproliferation reasons;
		Whereas European-Japanese cooperation of reprocessing
			 nuclear material requires the transport of MOX using international
			 waters;
		Whereas the transport of nuclear MOX materials by ship
			 poses a great threat to global security and the environment, the current safety
			 measures are inadequate, and the risk of nuclear proliferation is
			 imminent;
		Whereas the exposure to the human body from MOX,
			 containing plutonium and other radioactive compounds, may have grave
			 consequences, including cancer, birth defects, deformities, and damage to the
			 immune system;
		Whereas the transport is a possible target
			 for terrorist organizations and there is a significant risk of attacks from
			 pirates and therefore diversion of the material;
		Whereas the en route countries have not been notified
			 beforehand;
		Whereas all rights of citizens of en route countries must
			 be respected and the environment of en route countries must be
			 protected;
		Whereas the South Pacific is declared a nuclear weapon
			 free zone by the South Pacific Nuclear Free Zone Treaty of August 1985, signed
			 by the United States, the United Kingdom, France, China, and Russia;
		Whereas the international shipment of nuclear material
			 requires safety measures in accordance with the Nuclear Nonproliferation Treaty
			 of July 1968, a treaty which has been signed by all permanent members of the
			 United Nations Security Council and 186 other countries;
		Whereas the Nuclear Nonproliferation Treaty obligates such
			 parties to accept safeguards to detect diversions of nuclear material from
			 peaceful activities, such as power generation, to the production of nuclear
			 weapons or other nuclear explosive devices; and
		Whereas the Convention for Suppression of Acts of Nuclear
			 Terrorism of April 2005 states that parties of the treaty shall make every
			 effort to adopt appropriate measures to ensure the protection of nuclear
			 material, taking into account relevant recommendations and functions of the
			 International Atomic Energy Agency: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the transport of nuclear
			 mixed-oxide (MOX) materials by ship in international waters;
			(2)encourages the international community to
			 strengthen procedures for the shipment of especially nuclear MOX material, thus
			 including actions to notify en route states;
			(3)encourages the International Atomic Energy
			 Agency and the United Nations to prohibit the shipment or transfer of any
			 nuclear waste material through international waters; and
			(4)requests that countries using nuclear power
			 plants for producing electricity and related community needs should store and
			 reprocess the nuclear waste within their own territorial boundaries so as not
			 to pose grave danger to the environment and to other countries.
			
